Order filed June 28, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-18-00318-CV
                                   ____________

                    LONE STAR PAVERS INC., Appellant

                                        V.

                              JOSE MURILLO, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-01837

                                     ORDER
      The notice of appeal in this case was filed April 18, 2018. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. On May 25, 2018, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate that payment arrangements have been
made to pay for the clerk’s record on or before July 13, 2018. See Tex. R. App. P.
35.3(c). If appellant fails to do so, the appeal will be dismissed. See Tex. R. App.
P. 37.3(b).

                                  PER CURIAM